DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, ‘first reflective characteristic’ of line 7, ‘reflective component’ of line 8, and ‘second reflective characteristic’ of lines 10-11 are indefinite, for it is unclear how these terms can mean both something having reflection and/or something having non-reflection when referring to dependent claim 5 wherein, ‘emptiness’ appears to be a non-reflective component and ‘said second reflective characteristic of said at least one reflective component is non-reflection.’ How can a component having non-reflection be a ‘reflective component’?
Claims 2-6 are rejected by virtue of their dependency from claim 1.
As for claim 7, ‘first reflective characteristic’ of line 17, ‘reflective component’ of line 18, and ‘second reflective characteristic’ of lines 20-21 are indefinite, for it is unclear how these terms can mean both something having reflection and/or something having non-reflection when referring to dependent claim 12 wherein, ‘emptiness’ appears to be a non-reflective component and ‘said second reflective characteristic of said at least one reflective component is non-reflection.’ How can a component having non-reflection be a ‘reflective component’?
Claims 8-16 are rejected by virtue of their dependency from claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux et al. (10,371,596).
As for claim 1, L’Heureux in a testing fiber arrangement in multi-fiber cables discloses/suggests the following: a receive module configured to removably connect with an N-fiber connector at which N connector fibers are terminated and N>1  (Fig. 11: 1114 with 1122 connected to cable link test via 412 and 420; N= 12 see Fig. 6A: 602 and Fig. 7A: 702) said receive module comprising: a module connector that connects with the N-fiber connector, said module connector comprising: N openings that align with the N connector fibers of the N-fiber connector; X fillings disposed within X of said N openings; and said at least one filling comprises a first reflective characteristic (Fig. 5A: E1A to E1L with 502 and Fig. 6A: 602 and 604 with col. 16, lines 25-30 and col. 26, lines 40-45 demonstrates that Fig. 11: 1114 has X fillings being 6  fiber loops wherein each fiber loop has a signature; wherein 12 fillings would consist of each end of all 6 fiber loops).
As for wherein:1≤X<N and at least one reflective component disposed within said N openings in which said at least one filling is not disposed, wherein: said at least one reflective component comprises a second reflective characteristic; and said first and second reflective characteristics are distinct, L’Heureux does not explicitly state this with regards to the embodiment of Fig. 11.  However, L’Heureux mentions that there may be only optical fiber path with a detectable signature and all other ports with no detectable signature (col. 5, lines 14-25; col. 12, lines 10-25; col. 15, lines 60-67) which at least suggests that X=1 with the said at least one reflective component comprising a second reflective characteristic being 11 fibers with no signature in Figs. 5A-5B such as just having X represented as signature E1A, E2A, E3A on one single fiber (Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have wherein:1≤X<N and at least one reflective component disposed within said N openings in which said at least one filling is not disposed, wherein: said at least one reflective component comprises a second reflective characteristic; and said first and second reflective characteristics are distinct in order to have a single port of a 12 fiber connector have a unique reflective signature with the other 11 fibers in the remaining 11 ports having no signature for polarity determination of a multi-fiber array.
As for claim 2, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, L’Heureux discloses/suggests said at least one filling is a receive fiber disposed in relation to X of said N openings such that light transmitted through the connector fibers that align with said N openings continues to travel through said X receive fibers (see claim 1 above:  ‘Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A’; the other 11 fibers would have no reflective signatures)
As for claim 4, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, L’Heureux discloses/suggests wherein X=1 (see claim 1 above: ‘However, L’Heureux mentions that there may be only optical fiber path with a detectable signature and all other ports with no detectable signature (col. 5, lines 14-25; col. 12, lines 10-25; col. 15, lines 60-67) which at least suggests that X=1 with the said at least one reflective component comprising a second reflective characteristic being 11 fibers with no signature in Figs. 5A-5B such as just having X represented as signature E1A, E2A, E3A on one single fiber (Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A)’).
As for claim 5, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, L’Heureux suggests said at least one reflective component is emptiness and said second reflective characteristic of said at least one reflective component is non-reflection (Fig. 5B:  treating 554 as a module connector with 12 ports and only one signature in one of the twelve optical paths as in the first port (noting the placement of E1A  ) as X for X=1; then the other 11 ports without a signature would be empty when not including fibers in the ports as also comprising the module connector).
As for claim 6, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, L’Heureux discloses/suggests said module connector may be a flat connector (Fig. 5A:  flat connection interface just below 504; Fig. 5B: flat connection interface just below 554; Fig. 6A: 602)
	As for claim 7, L’Heureux in a testing fiber arrangement in multi-fiber cables discloses/suggests the following: a kit for determining a polarity of an N-fiber cable with N test fibers, where N>1 and the N test fibers are terminated at one end of the N-fiber cable in a first connector and at an other end in a second connector (Fig. 11: 1100 to test 402 with connectors between 420), said kit comprising: an optical device configured to: removably connect to the first connector of the N-fiber cable; transmit light along at least one of the N test fibers; and detect light reflections transmitted along at least one of the N test fibers (Fig. 11: 1118 with OTDR device connected via launch cable); an optical switch configured to change the direction of the light transmitted by said optical device onto individual and specific N test fibers (Fig. 11: 406); and a receive module configured to removably connect to the second connector of the N-fiber cable (Fig. 11: 1114 with 1122 connected to cable link test via 412 and 420; N= 12 see Fig. 6A: 602 and Fig. 7A: 702), said receive module comprising: a module connector that connects with the second connector of the N-fiber connector, said module connector comprising: N openings that align with the N connector fibers of the N-fiber connector; X fillings disposed within X of said N openings, and said at least one filling comprises a first reflective characteristic (Fig. 5A: E1A to E1L with 502 and Fig. 6A: 602 and 604 with col. 16, lines 25-30 and col. 26, lines 40-45 demonstrates that Fig. 11: 1114 has X fillings being 6  fiber loops wherein each fiber loop has a signature; wherein 12 fillings would consist of each end of all 6 fiber loops).
As for wherein:1≤X<N and at least one reflective component disposed within said N openings in which said at least one filling is not disposed, wherein: said at least one reflective component comprises a second reflective characteristic; and said first and second reflective characteristics are distinct, L’Heureux does not explicitly state this with regards to the embodiment of Fig. 11.  However, L’Heureux mentions that there may be only optical fiber path with a detectable signature and all other ports with no detectable signature (col. 5, lines 14-25; col. 12, lines 10-25; col. 15, lines 60-67) which at least suggests that X=1 with the said at least one reflective component comprising a second reflective characteristic being 11 fibers with no signature in Figs. 5A-5B such as just having X represented as signature E1A, E2A, E3A on one single fiber (Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have wherein:1≤X<N and at least one reflective component disposed within said N openings in which said at least one filling is not disposed, wherein: said at least one reflective component comprises a second reflective characteristic; and said first and second reflective characteristics are distinct in order to have a single port of a 12 fiber connector have a unique reflective signature with the other 11 fibers in the remaining 11 ports having no signature for polarity determination of a multi-fiber array.
As for claim 8, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux discloses/suggests said optical device is an optical time domain reflectometer (OTDR) (Fig. 11: OTDR test instrument system: 1118 by virtue of having OTDR device 404)
As for claim 9, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux discloses/suggests said at least one filling is a receive fiber disposed in relation to X of said N openings such that light transmitted through the connector fibers that align with said N openings continues to travel through said X receive fibers (see claim 7 above:  ‘Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A’; the other 11 fibers would have no reflective signatures)
As for claim 11, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux discloses/suggests wherein X=1 (see claim 7 above: ‘However, L’Heureux mentions that there may be only optical fiber path with a detectable signature and all other ports with no detectable signature (col. 5, lines 14-25; col. 12, lines 10-25; col. 15, lines 60-67) which at least suggests that X=1 with the said at least one reflective component comprising a second reflective characteristic being 11 fibers with no signature in Figs. 5A-5B such as just having X represented as signature E1A, E2A, E3A on one single fiber (Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A)’).
As for claim 12, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux suggests said at least one reflective component is emptiness and said second reflective characteristic of said at least one reflective component is non-reflection (Fig. 5B:  treating 554 as a module connector with 12 ports and only one signature in one of the twelve optical paths as in the first port (noting the placement of E1A  ) as X for X=1; then the other 11 ports without a signature would be empty when not including fibers in the ports as also comprising the module connector).
As for claim 13, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux discloses/suggests said module connector may be a flat connector (Fig. 5A:  flat connection interface just below 504; Fig. 5B: flat connection interface just below 554; Fig. 6A: 602).
As for claim 14, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux suggests the kit may comprise a patch cord (col. 1, lines 58-67; col. 2, lines 1-5; col. 2, lines 20-25; col. 7, lines 4-10).
As for claim 15, L’Heureux discloses/suggests everything as above (see claim 7).  In addition, L’Heureux discloses/suggests said optical switch is integrated into said optical device (Fig. 11: 406 in 1118: Test instrument).
As for claim 16, L’Heureux discloses/suggests everything as above (see claim 8).  In addition, L’Heureux discloses/suggests wherein said optical switch is integrated into said OTDR (Fig. 11: 406 in 1118: an OTDR Test instrument system by comprising OTDR device: 404).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux et al. (10,371,596) in view of Conner et al. (2010/0066997).
As for claims 3 and 10, L’Heureux discloses/suggests everything as above (see claims 3 and 10).  L’Heureux does not explicitly state that said at least one filling is polished metal (claim 3); wherein said at least one filling of said receive module is polished metal (claim 10).  Nevertheless, L’Heureux that the events used to produce unique signatures for each optical path are reflective events (col. 13, lines 38-53).  And again, L’Heureux mentions that there may be only optical fiber path with a detectable signature and all other ports with no detectable signature (col. 5, lines 14-25; col. 12, lines 10-25; col. 15, lines 60-67) which at least suggests that X=1 with the said at least one reflective component comprising a second reflective characteristic being 11 fibers with no signature in Figs. 5A-5B such as just having X represented as signature E1A, E2A, E3A on one single fiber (Figs. 5A-5B:  504 and 554 has just one port filled with the fiber with the signature: E1A, E2A, E3A).  Nevertheless, Conner in methods and devices for testing an optical fiber teaches that polished metal is a highly reflective event for an optical fiber (paragraph 0045).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the said at least one filling be polished metal (claim 3); thereby, said at least one filling of said receive module being polished metal (claim 10) in order to provide a unique signature a highly reflective event for optical path identification such as having the events, E1A, E2A, and/or E3A    of L’Heureux’s module connector be polished metal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886